Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148342                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  CHANTAL GERGES, Individually and as                                                                      David F. Viviano,
  Conservator of the ESTATE OF SEMONA                                                                                  Justices
  ELENA GERGES, a minor,
               Plaintiff-Appellee,
  v                                                                  SC: 148342
                                                                     COA: 314508
                                                                     Kalamazoo CC: 2010-000694-NH
  SOUTHWESTERN MICHIGAN
  NEONATOLOGY, P.C. and ROBIN
  L. PIERUCCI, M.D.,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           d0224
                                                                                Clerk